Citation Nr: 1402802	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right ankle strain.  

2.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right shoulder strain. 

3.  Entitlement to an effective date for service connection prior to January 5, 2009, for degenerative disc disease (DDD) of the cervical spine.  

4.  Entitlement to an effective date for service connection prior to January 5, 2009, for a left ankle strain.  

5.  Entitlement to an effective date for service connection prior to January 5, 2009, for residuals of a nasal fracture.  

6.  Entitlement to service connection for actinic keratosis.  

7.  Entitlement to service connection for a left knee strain.  

8.  Entitlement to service connection for dry eye syndrome with meibomian gland dysfunction.  

9.  Entitlement to service connection for bilateral otitis media.  

10.  Entitlement to service connection for Eustachian tube dysfunction.  



ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran active service from January 1985 to April 1999 and from August 2002 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection, effective January 5, 2009 (date of receipt of claim) for, in pertinent part, a right ankle strain, a right shoulder strain, DDD of the cervical spine, a left ankle strain, and residuals of a nasal fracture but also, in pertinent part, denied service connection for actinic keratosis, a left knee strain, dry eye syndrome with meibomian gland dysfunction, bilateral otitis media, and for Eustachian tube dysfunction.  

The Veteran was notified of the June 2009 rating decision by RO letter dated August 17, 2009.  He initiated an appeal by filing a notice of disagreement (NOD) which was received on August 16, 2010 (within one year of that notice letter) and after a statement of the case (SOC) was issued in June 2011 the appeal was perfected by filing VA Form 9 (Appeal to the Board of Veterans' Appeals) in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The SOC noted that as to the claim for service connection for a left knee strain, the Veteran cancelled an examination which was scheduled to evaluate the nature, cause or etiology of any left knee disability.  

The Veteran was scheduled on four different occasions for a hearing at the RO.  On two occasions the Veteran cancelled the hearings because of emergencies due to illness on his mother and on another occasion his brother.  On two other occasions he was not available either because he was on "TDY" in the reserves or had to travel in his job with the Federal Aviation Administration.  More recently, in correspondence received from the Veteran in May 2013 he stated that he felt that it was "unfair" that he had not been schedule for an RO hearing.  

In VA Form 9 the Veteran requested a Board hearing in Washington D.C. Subsequently, the case was forwarded to the Board.  Received in December 2013 was "Memorandum for Record" from the Veteran in which he requested "to appear before the Board and give testimony concerning my appeal."  He provided a phone number at which he could be reached if there were any questions.  A memorandum on file indicates that the Veteran had not specified what type of hearing he desired, i.e., a videoconference, a travel Board hearing or a hearing in Washington D.C. but attempts to contact the Veteran had been unsuccessful.  

Generally, a remand to the AOJ is not necessary to clarify a procedural matter before the Board, including requests for a hearing before the Board.  38 C.F.R. § 19.9(d)(1) (2013).  However, in this case the Veteran has not been able to attend an RO hearing, the case must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule the Veteran for a hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


